EXHIBIT 10.6
COLONIAL BANK PLAZA
AT SUMMERLIN CENTER PROFESSIONAL PARK
OFFICE BUILDING LEASE
 
THIS LEASE is made as of the 31st day of January, 2002, by and between Alanda,
Ltd., a Florida limited partnership ("Landlord"), and FindWhat.com, a Nevada
corporation authorized to transact business in the State of Florida ("Tenant").
 
1.
INTRODUCTORY PROVISIONS.

 
1.1     
FUNDAMENTAL LEASE PROVISIONS. Certain fundamental provisions are presented in
this Section in summary form to facilitate convenient reference by the parties.





(a)          
Tenant's Trade Name: FindWhat.com



(b)          
Anticipated Commencement Date: November 30, 2002



(c)          
Term: Ten (10) years



(d)          
Suite Number: 3rd, 4th and 5th Floors



(e)          
Permitted Use: Corporate offices and headquarters

 
(f)           
Size of Premises:  32,820 rentable sq. ft. (10,940 rentable sq. ft. per floor)



(g)          
Annual Base Rent: $443,070.00. Annual Base Rent is based on an average rate of
$13.50 per rentable sq. ft. for the initial Lease Year, as set forth in Section
4.1.

 
(h)          
Annual Rental Increase: Three (3%) percent. See Section 4.2.



(i)           
Additional Rent: Tenant's Pro Rata Share Common Area Maintenance Expenses (see
Section 4.3)



(j)           
Tenant Estimated Pro Rata Share: 32,823 sq.ft./51,653 sq.ft. (i.e. 63.545%),
subject to the limitations set forth in Section 4.3.



(k)          
Security Deposit: $100,000.00



(l)           
Initial Tenant Improvements. See Section 7.1 below.

 
Tenant Initials
Landlord Initials
 
 
1

--------------------------------------------------------------------------------

 
 
1.2     
AGREEMENT. In consideration of the rent and other sums payable to Landlord
hereunder and the covenants and agreements to be observed and performed by
Tenant, Landlord hereby Leases to Tenant, and Tenant hereby rents from Landlord,
the Premisesfor the Term, at the rental and upon the conditions and agreements
hereinafter set forth.

 
2.     
PREMISES.



2.1     
PREMISES DEFINED. The term "Premises" means Tenant's suite, as identified in
Section 1.1 above, which is located within Colonial Bank Plaza at Summerlin
Center Professional Park, with an address of 5220 Summerlin Commons Boulevard,
Ft. Myers, Florida (the "Office Building"), to be constructed by Landlord upon
the real property described on Exhibit "A" hereto (the "Real Property"), in
accordance with the site plan attached as Exhibit "B" hereto. The Premises shall
consist of three (3) floors having the approximate dimensions and square footage
as stated in Section 1.1 as shown on the floor plans of the Office Building,
which are attached as Exhibit "C" to this Lease. For purposes of this Lease, the
term  Rentable Square Footage shall mean the usable square footage of the
Premises, determined in accordance with BOMA standards, plus a common area
factor based upon the ratio of usable floor area and total floor area of the
floor on which the Premises are located, as certified by Landlord's architect or
engineer. Prior to the Commencement Date, Landlord shall furnish Tenant with a
statement from Landlord's architect or engineer certifying the as-built
measurements of the Premises. In the event that the Premises are determined to
contain more or less Rentable Square Footage than indicated in Section 1.1 of
this Lease, then the Base Rent shall be adjusted based upon the actual Rentable
Square Footage and the rental rates set forth in Section 1.1, above. The
Premises shall  not include any space above the interior surface of the ceiling
as it exists on the Commencement Date of the Term. Tenant shall have the
non-exclusive right to use space above the interior surface of the ceiling and
within and behind the walls constituting or surrounding the Premises for wiring,
piping, lines, sprinkler systems, communication systems, security systems,
mechanical and other systems serving the Premises or used in connection with
Tenant's business, as determined by Tenant. Landlord shall construct the Office
Building and site improvements (including, but not limited to, all parking,
driveway, sidewalks, landscaping and other improvements) and perform Landlord's
Work as set forth on Exhibit "E" attached hereto in substantial compliance with
the architectural drawings, floor plans, site plans and Office Building plans
and specifications provided to Tenant, and in compliance with all zoning and
other laws, rules, regulations, orders and ordinances of all governmental
authorities.

 
2.2     
PRO RATA SHARE. Tenant's Pro Rata Share, shall be determined by dividing the
Rentable Square Footage of the Premises by the Total Rentable Square Footage
within the Office Building, as determined by Landlord's architect or engineer,
based upon BOMA standards. Tenant's Pro Rata Share is subject to adjustment by
Landlord based on the foregoing formula if the Total Rentable Square Footage of
the Office Building is diminished by casualty, condemnation or similar takings,
or other events reducing the Total Rentable Square Footage or if the Total
Rentable Square Footage is increased by additions to the Office Building.

 
Tenant Initials
Landlord Initials
 
 
2

--------------------------------------------------------------------------------

 
 
3.     
TERM.



3.1     
COMMENCEMENT AND EXPIRATION DATES OF TERM. The term of this Lease (the "Term")
shall commence on the earlier of: (1) fifteen (15) days after notice from
Landlord that all of the Landlord's Work, including the Initial Tenant
Improvements, has been substantially completed, as evidenced by a certificate of
occupancy for the Premises; or (2) the date that Tenant actually opens for
business in the Premises, but in either event not sooner than December 1, 2002.
Tenant may take possession of the Premises prior to the Commencement Date
provided that the Landlord's Work, including the Initial Tenant Improvements,
have been completed. The Term shall continue for the number of Lease Year(s) set
forth in Section 1.1, and shall end, unless extended or sooner terminated in
accordance with the provisions herein contained, on the last day of the last
Lease Year (as hereinafter defined). Tenant agrees to execute an Amendment to
this Lease, after the Commencement Date and within ten (10) days after
Landlord's request, to confirm Tenant's acceptance of the Premises, the Rentable
Square Footage of the Premises, the Annual Base Rent, Tenant's Pro Rata Share,
and the actual Commencement Date of this Lease.

 
3.2     
LEASE YEAR AND ANNIVERSARY DATE. The term "Lease Year" shall mean a period of
twelve (12) consecutive full calendar months. The term "Anniversary Date" shall
mean the date twelve months after the Commencement Date, and each twelve (12)
months thereafter through the term of this Lease. If the Commencement Date is
not the first day of a calendar month, then the first Lease Year shall consist
of twelve (12) consecutive full calendar months plus the partial month beginning
on the Commencement Date and ending on the last day of that partial month, and
the first Anniversary Date shall be the first day of the calendar month
coinciding with or following the date which is twelve (12) months after the
Commencement Date. Each subsequent Anniversary Date shall be the date that is
twelve (12) months after the first Anniversary Date, and each succeeding Lease
Year shall commence upon the Anniversary Date.

 
3.3     
FAILURE OF TENANT TO ACCEPT POSSESSION. In the event Landlord notifies Tenant in
writing that the Premises have been completed, and if Tenant fails to take
possession within sixty (60) days thereafter, then Landlord shall have, in
addition to any and all remedies herein provided, the right to immediately
cancel and terminate this Lease.

 
3.4     
QUIET ENJOYMENT. Upon Tenant's paying the Rent reserved hereunder and observing
and performing all of the covenants, conditions, and provisions on Tenant's part
to be observed and performed hereunder, Tenant shall have quiet possession of
the Premises for the entire term hereof, subject to the provisions of this
Lease.

 
Tenant Initials
Landlord Initials
 
 
3

--------------------------------------------------------------------------------

 
 
4.     
RENT. Tenant shall pay to Landlord at the office of Landlord, or at such other
place designated by Landlord, without notice, demand or off-set, the following
rentals (collectively, the "Rent"):



4.1     
ANNUAL BASE RENT. The Annual Base Rent (referred to herein as the "Base Rent")
for each Lease Year shall be paid in monthly  installments in advance Commencing
on the Commencement Date, and on or before the first day of each calendar month
thereafter during the Term, plus any sales, use or other taxes assessed from
time to time on the Base Rent or on the use and occupancy of the Premises. If
the Commencement Date is other than the first day of a calendar month, the Rent
for the period from the Commencement Date to the first day of the next
succeeding month shall be prorated on a per diem basis and shall be payable with
and in addition to the first monthly installment of Base Rent on the
Commencement Date. Annual Base Rent is based on an average rate of $13.50 per
rentable sq. ft.for the initial Lease Year, as follows: (i) $13.00 per rentable
sq. ft. for the 3rd floor; (ii) $13.50 per rentable sq. ft. for the 4th floor;
and (iii) $14.00 per rentable sq. ft. for the 5th floor.

 
4.2     
ANNUAL RENT INCREASE. Base Rent shall increase each Lease Year, effective on the
Anniversary Date of the Commencement Date, by an amount equal to the Annual
Rental Increase, as set forth in Section 1.1.

 
4.3     
ADDITIONAL RENT. In addition to the Base Rent, Tenant shall be responsible for
payment of the following sums, as Additional Rent:

 
4.3.1       
COMMON AREA MAINTENANCE. Tenant shall pay to Landlord for the operation of the
Office Building and the maintenance of the Common Areas, an amount equal to
Tenant's Pro Rata Share of the Common Area Maintenance Expenses, as that term is
defined in Section 5.2 of this Lease. Any increases in Common Area Maintenance
Expenses shall not exceed three (3%) percent per annum, with the exception of
real estate taxes, insurance and utilities.



4.3.2       
OTHER ADDITIONAL RENT. Tenant shall pay, as Additional Rent, all other sums of
money or charges required to be paid by Tenant under this Lease, whether or not
the same be specifically designated "additional rent" and all sales, use, or
other taxes assessed, levied, or imposed from time to time on any Additional
Rent. If such amounts and charges are not paid at the time provided in this
Lease, they shall nevertheless, if not paid when due, be collectible as
Additional Rent with the next installment of Base Rent thereafter becoming due,
but nothing herein shall be deemed to suspend or delay the payment of any amount
of money or charge.

 
Tenant Initials
Landlord Initials
 
 
4

--------------------------------------------------------------------------------

 
 
4.4     
PAYMENT OF ESTIMATED ADDITIONAL RENT. Within sixty (60) days after the end of
each calendar year, Landlord shall deliver to Tenant a statement setting  forth
the actual Common Area Maintenance Expenses expended by Landlord during the
previous calendar year. In the event that the amounts paid by Tenant during the
course of the calendar year are less than Tenant's Pro Rata Share of the actual
expenses, then Tenant shall, within thirty (30) days after receipt of the annual
statement, pay the entire amount of the deficiency, and thereafter the monthly
installment of Additional Rent shall be adjusted accordingly for the current
calendar year to more closely approximate the expected actual Additional Rent.
In the event that the amounts paid by Tenant during the course of the calendar
year are more than Tenant's Pro Rata Share of the actual Common Area Maintenance
Expenses, then Tenant shall be entitled to a credit against the amount of Base
Rent and Additional Rent next due under the Lease. Landlord reserves the right
to revise the estimate of Common Area Maintenance Expenses, at any time during
the course of the year, and from time to time, to more closely approximate the
actual Common Area Maintenance Expenses incurred by Landlord during the course
of the year. Tenant shall pay to Landlord, without notice or demand, on the
first day of each month during the Term of this Lease, the monthly installment
of estimated Common Area Maintenance Expenses, as set forth in the most recent
statement received by Tenant from time to time continuing throughout the Term of
this Lease.

 
4.5     
PRORATION. If the first year of the Term of this Lease commences on any day
other than the first day of January, or if the last year of the Term of this
Lease ends on any day other than the last day of December, any payment due to
Landlord by reason of any Additional Rent or estimated installment thereof shall
be prorated, and Tenant shall pay any amount due to Landlord within  thirty (30)
days after being billed therefor. This covenant shall survive the expiration or
termination of this Lease.

 
4.6     
LATE CHARGE. Any payment of Rent, including Base Rent and Additional Rent, which
is not received by Landlord within ten (10) days after the date when due, shall
be subject to a late charge in an amount equal to five (5%) percent of the
payment then due.

 
4.7     
SECURITY DEPOSIT.



4.7.1       
Tenant has deposited the Security Deposit with Landlord, as set forth in Section
1.1. The Security Deposit shall be held by Landlord as security for the faithful
performance by Tenant of all the terms of  this Lease to be observed and
performed by Tenant. Tenant shall be entitled to interest on any unapplied
portion of the Security Deposit at the rate of three (3%) percent per annum. The
Security Deposit shall not be mortgaged, assigned, transferred or encumbered by
Tenant, and any such act on the part of Tenant shall be without force and effect
and shall not be binding upon Landlord. The Security Deposit shall not
constitute prepaid Rent or liquidated damages, but may be applied by Landlord to
other amounts due under this Lease.

 
4.7.2       
If any of the Rent herein reserved or any other sum payable by Tenant to
Landlord shall be overdue and unpaid or should Landlord make payments on behalf
of the Tenant, or Tenant shall fail to perform any of the terms of this Lease,
or Tenant or any of its agents, employees, or customers, shall physically damage
the Premises and such damages shall not have been corrected, then Landlord may,
at its option and without prejudice to any other remedy which Landlord may have
on account thereof, appropriate and apply the entire Security Deposit or so much
thereof as may be necessary to compensate Landlord toward the payment of Rent or
Additional Rent or loss or damage sustained by Landlord due to such breach on
the part of Tenant; and Tenant shall, within five (5) days of written demand,
deposit cash with Landlord to restore the Security Deposit to the original
amount. Should Tenant comply with all of the terms and provisions of this Lease,
including without limitation, the obligation to promptly pay all of the Rent as
and when due hereunder, and provided that Tenant vacates the Premises in the
condition required hereunder at the end of the Term, then Landlord shall return
the Security Deposit to Tenant within fifteen (15) days after the end of the
term of this Lease or any extension hereof.

 
Tenant Initials
Landlord Initials
 
 
5

--------------------------------------------------------------------------------

 
 
5.     
COMMON AREAS.



5.1     
USE OF COMMON AREAS. Tenant, its guests, visitors, employees and business
invitees shall have the non-exclusive right to use the  common areas, including
sidewalks, driveways, parking areas, service roads, and loading facilities
within the Office Building, together with such other facilities as may be
designated from time to time by Landlord (collectively referred to as the
"Common Areas"), in common with other persons entitled to the use thereof, and
provided, however, that use of the Common Areas shall be subject to the Rules
and Regulations for the use thereof as may be reasonably prescribed by Landlord
from time to time. Landlord reserves the right to designate visitor parking
areas, to grant exclusive use of the Common Area during certain time periods
when deemed by Landlord to be in the best interest of the Office Building as a
whole, provided, however, such exclusive use of the Common Areas shall be on a
temporary basis and shall not interfere with Tenant's business operations or use
of the Premises.

 
5.2     
COST OF MAINTENANCE. Tenant shall reimburse Landlord for Tenant's Pro Rata Share
of all Common Area Maintenance Expenses. The term "Common Area Maintenance
Expenses" shall mean the total cost and expenses incurred by or on behalf of
Landlord in connection with the administration, operation, maintenance, and
repair of the Office Building, including without limitation, the cost of
cleaning, maintaining and repairing all portions of the Common Area; all real
and personal property taxes and assessments (including without limitation waste
collection, extraordinary or special assessments, and all costs and fees,
including reasonable attorneys' fees, incurred by Landlord in contesting or
negotiating the same with public authorities subject to Tenant's reasonable
approval) levied, imposed, or assessed upon the Office Building during each
Lease Year (collectively, "Taxes"), except that Taxes shall not include any
sales or use taxes, income taxes or other taxes on the income received by
Landlord from the operation of the Office Building; premiums for public
liability insurance, casualty insurance, worker's compensation insurance and
such other insurance coverage as Landlord may from time to time determine to be
necessary or appropriate; painting, facade maintenance, lighting, exterior
maintenance and roof repairs; repair and resurfacing of all parking areas and
sidewalks; maintenance, repair and replacement of all heating, ventilation and
air conditioning systems; gardening and landscaping; sign maintenance;
electricity; water, sewer, removal of trash, rubbish, garbage and other refuse;
security; depreciation or rental on machinery or equipment used in such
maintenance; the cost of personnel to implement such services; legal fees,
accounting fees and property management fees; and such other expenses which,
according to generally accepted accounting principles would be considered to be
common area maintenance expenses. Common Area Maintenance Expenses shall not
include any leasing commissions paid by Landlord, any tenant improvements or
other amounts expended by Landlord on behalf of any individual tenant or for
which Landlord would be entitled to reimbursement from any individual tenant or
any portion of principal or interest paid by Landlord in connection with any
mortgage loan Office Building. Notwithstanding anything to the contrary set
forth above, the following items are specifically excluded from Common Area
Maintenance Expenses: (i) repairs or other work occasioned by fire, windstorm,
or other casualty of an insurance nature or by exercise of eminent domain, to
the extent covered by insurance or condemnation proceeds, (ii) depreciation and
amortization except for items specifically included above; (iii) items of a
capital nature, including, but not limited to, capital improvements, alterations
or replacements, except to the extent that such capital improvements,
alterations or replacements are required by law or reduce the operating expenses
of the Office Building, in which event the total capital expenditure shall be
amortized over the expected useful life of the improvement; (iv) expenses in
connection with services or benefits of a type which are not provided to Tenant
but which are provided to another tenant or occupant whether or not reimbursable
by such other tenant; (v) costs incurred due to violation by Landlord or any
other tenant of the terms and conditions of any other lease or agreement; (vi)
any costs, fines, or penalties incurred due to violation by Landlord of any
governmental rule, law or regulation or the noncompliance of the Office Building
with any rule, code, law or regulation; (vii) costs of sculpture, paintings or
works of art; (viii) costs of correcting structural or other defects in any part
of the Office Building; (ix) costs relating to the testing, monitoring, control
or renewal of any hazardous substances; (x) attorneys fees and other costs in
connection with negotiating and drafting other leases within the Office
Building, or in connection with any disputes arising in connection with any
lease or other tenant or occupant of the Office Building; (xi) Landlord's
general overhead and administrative expenses not relating directly to management
and operation of the Office Building; (xii) advertising and promotional expenses
incurred with respect to leasing any part of the Office Building; (xiii) bad
debt and uncollected rent; and (xiv) premiums for business interruption or rent
interruption insurance. Any administrative and/or management fees shall not
exceed the fee that would be charged by an independent third party management
company for comparable services for office buildings of comparable size and
quality in Lee County, Florida.

 
Tenant Initials
Landlord Initials
 
 
6

--------------------------------------------------------------------------------

 
 
5.3     
ALTERATIONS. Landlord reserves the right to make alterations, additions,
changes, reconfigurations or improvements to the Common Areas including, without
limitation, the main lobby, parkingareas, driveways, sidewalks and entrances to
the Office Building; provided that Landlord makes reasonable accommodations to
provide Tenant with unimpeded access to the Premises. No alteration, addition,
change, reconfiguration or improvement shall in any event be deemed to be a
Common Area Maintenance Expense. Tenant's consent shall not be required with
respect to any such alterations, additions, changes, reconfigurations or
improvements.



6.  
USE OF PREMISES.



6.1     
USE. Tenant shall use and occupy the Premises only for the use set forth in
Section 1.1 hereof and any and all ancillary and related uses thereto, and shall
not use or occupy the Premises or permit the same to be used for any other
purpose without the prior written consent of Landlord, such consent not to be
unreasonably  withheld. Tenant agrees that it will use the Premises in such a
manner so as not to interfere with or infringe on the rights of other tenants in
the Office Building. Tenant shall not use or occupy the Premises in violation of
any law, ordinance, regulation, or directives of any governmental authority
having jurisdiction thereof or of any condition of the certificate of occupancy
issued for the Office Building, and shall, upon five (5) days' written notice
from Landlord, discontinue any use of the Premises which is declared by any
governmental authority having jurisdiction to be in violation of any law,
ordinance, regulation, or directive of said certificate of occupancy. During the
Term, Tenant shall be in continuous use and occupancy of the Premises and shall
not vacate or abandon the same.

 
6.2     
SIGNAGE.



6.2.1       
Landlord shall install a "FindWhat.com" sign on the exterior facade of the
Office Building and on any pylon or monument sign for the Office Building, at
Tenant's expense, as shown on the Signage Plan attached as Exhibit "F" hereto.
Tenant's signage shall be the maximum size allowable by the City of Ft. Myers.
subject to Landlord's approval, which will not be  unreasonably withheld,
delayed or conditioned. Landlord agrees that no other signs, except for Tenant's
and one other tenant of the Office Building shall be placed on the exterior
facade of the Office Building during the term of the Lease. If Tenant vacates
the 3rd and 4th floor pursuant to the Relocation Option, as described in the
Addendum to Lease, which is attached hereto, then Landlord shall have the right
to remove Tenant's signage.

 
6.2.2       
Tenant shall be permitted to maintain signage on the Office Building directories
and on the entrance to its Premises, provided all such signs shall be uniform in
appearance, as approved by Landlord. Landlord shall also list Tenant on any
building directory sign installed by Landlord in the lobby of the Office
Building and on the floor of the Office Building on which Tenant's Premises are
located.

 
6.3     
NAME OF BUILDING. Landlord reserves the right to change the name of the Office
Building, from time to time, at Landlord's discretion.



6.4     
USE RESTRICTION. Tenant acknowledges that no portion of the Premises may be used
for retail banking purposes. The term "retail banking purposes" shall mean
receiving deposits and making loans to the general public, whether done by a
state bank, national bank, savings and loan association, credit union, mutual
fund or other entity, whether the same be state or federally chartered, whether
by walk-up or drive-in teller facility, automated teller machine or otherwise.

 
Tenant Initials
Landlord Initials
 
 
7

--------------------------------------------------------------------------------

 
 
7. 
TENANT IMPROVEMENTS; ALTERATIONS, REPAIRS, AND MAINTENANCE.



7.1     
INITIAL TENANT IMPROVEMENTS. Landlord shall, at Landlord's expense, construct
the initial tenant improvements (the "Initial Tenant Improvements") for the
Premises, on behalf of Tenant, in accordance with the plans and specifications
prepared by Design 2000, Inc., which have been separately initialed by the
parties (the "Plans"). No further changes shall be made to the planned
construction, except with the written consent of Landlord and Tenant, and any
such change shall be performed at Tenant's expense. Landlord shall be
responsible for obtaining all permits that may be required to construct the
Initial Tenant Improvements. Landlord shall endeavor to keep Tenant reasonably
apprised of the status of the construction and the Anticipated Completion Date.
Upon completion of the Initial Tenant Improvements, and prior to delivery of
possession of the Premises to Tenant, Landlord shall give notice to Tenant to
examine the Premises, with Landlord's representative, at the time specified in
such notice. Upon completion of the inspection, Tenant shall sign and give to
Landlord a statement setting forth any items that the parties agree are
incomplete or otherwise deviate from the Final Plans. Landlord shall complete or
correct any items that Landlord agrees are incomplete or insufficient within a
reasonable period of time after the date that Tenant takes possession of the
Premises.

 
7.2      
SUBSEQUENT ALTERATIONS. Upon completion of the Initial Tenant Improvements,
Tenant shall have the right, from time to time, to paint and redecorate the
interior of the Premises without Landlord's consent. Any additions, alterations,
partitions, changes, or improvements in or to the Premises, or any part thereof,
shall require the prior written consent of Landlord, such consent not to be
unreasonably withheld, and shall be performed only by licensed contractors
approved, in advance, by Landlord, such approval not to be unreasonably
withheld. Tenant shall not have the right to make any additions, alterations,
partitions, changes, or improvements that affect the structure, structural
strength, or outward appearance of the Premises or the building. Tenant shall
submit to Landlord plans and specifications for such work at the time approval
is sought. Any additions, alterations, changes, or improvements made in or to
the Premises by Tenant shall be in compliance with all insurance requirements
and regulations and ordinances of governmental authorities and shall, upon the
expiration or sooner termination of the Term, become the property of Landlord
unless removed by Tenant in Tenant's discretion. In the event Tenant elects to
remove any such addition or improvement, Tenant shall promptly repair any damage
to the Premises resulting from such removal.

 
7.3     
REPAIRS BY LANDLORD. Landlord agrees to keep and maintain in good order and
repair in a first class condition the roof, structural components, and exterior
walls of the Premises, all heating, ventilation, and air conditioning systems
(HVAC), landscaping, parking areas, and Common Areas. Landlord gives to Tenant
exclusive control of the Premises and shall be under no obligation to inspect
the Premises. Tenant shall at once report in writing to Landlord any defective
condition known to Tenant that Landlord is required to repair pursuant to this
Section 7.3. Landlord's obligation to repair is expressly limited to those items
set forth in this Section 7.3.

 
7.4     
REPAIRS BY TENANT. Tenant shall, at its own cost and expense, keep and maintain
the Premises and appurtenances thereto and every part thereof, in good order and
repair, with the exception of those portions of the Premises to be repaired by
Landlord pursuant to Section 7.3 hereof. Without limiting the foregoing, Tenant
agrees to keep in good order and repair and to replace as needed all fixtures
pertaining to water, sewer, electrical and sprinkler systems (if any) and Tenant
shall be liable for any damage to such systems. All damage or injury to the
Premises, the building, or the Common Areas caused by the act or negligence of
Tenant, employees, agents, contractors, invitees or licensees, shall be promptly
repaired by Tenant at its sole cost and expense and to the satisfaction of
Landlord to the extent the same is not covered by proceeds of insurance carried
by Landlord. Landlord may make such repairs that are not promptly made by Tenant
and charge Tenant for the cost thereof, and Tenant hereby agrees to pay such
amounts on demand as additional rent hereunder.

 
Tenant Initials
Landlord Initials
 
 
8

--------------------------------------------------------------------------------

 
 
7.5     
RUBBISH REMOVAL. Tenant shall keep the Premises clean and will remove all
garbage and rubbish from the Premises. Tenant shall not burn any materials of
any kind upon the Premises or Common Areas. Tenant agrees to keep all
accumulated garbage and rubbish in covered containers and to have same removed
regularly and in no event less frequently than as required by the Rules and
Regulations. Should Tenant fail to abide by its obligations on this Section,
then Landlord may, in addition to any other rights and remedies, cause the same
to be done for and on account of Tenant, and Tenant hereby agrees to pay the
expense thereof on demand as Additional Rent.



7.6     
COMMON HALLWAYS. Tenant shall neither encumber nor obstruct the common hallways
of the Office Building nor allow the same to be obstructed or encumbered in any
manner.

 
8.  
TENANT'S PROPERTY.



8.1     
TAXES ON LEASEHOLD. Tenant shall pay prior to delinquency all taxes, both real
and personal, assessed against or levied upon the leasehold and upon its
fixture, furnishings, equipment, leasehold improvements, and all other personal
property of any kind owned by or used in connection with the Premises by Tenant.



8.2     
INDEMNITY.



8.2.1       
Tenant shall indemnify and hold harmless Landlord from any liability, loss,
claim or damage and expense, including attorney's fees and costs in settlement,
at trial and on appeal, in connection with loss of life, personal injury or
property damage arising from any occurrence in, upon, at or from the Premises or
the common areas, occasioned wholly or in part by any act or omission of Tenant,
its employees, agents, contractors, invitees or licensees to the extent such
liability, loss, claim, damage or expense is not covered by proceeds of
insurance.

 
8.2.2       
Tenant shall store its property in and shall occupy the Premises and all other
portions of the Office Building at its own risk, and hereby releases Landlord,
to the full extent permitted by law, from all claims of every kind resulting
from loss of life, personal injury or property damage occurring on the Premises,
excluding only the gross negligence or willful misconduct of Landlord, its
employees, agents or contractors.

 
8.2.3       
Landlord shall not be responsible or liable to Tenant for any loss or damage to
either the person or property of Tenant that may be occasioned by or through the
acts or omissions of tenants occupying any other portions of the Office Building
or the acts or omissions of any other person or entity, excluding only
Landlord's employees, agents and contractors.

 
Tenant Initials
Landlord Initials
 
 
9

--------------------------------------------------------------------------------

 

 
8.2.4       
Landlord shall not be responsible or liable for any injury, loss or damage to
any person or to any property caused by or resulting from bursting, breakage,
leakage, steam, running, backing up, seepage, or the overflow of water or sewage
in any part of said premises or for any injury or damage caused by or resulting
from acts of God or the elements, or for any injury or damage caused by or
resulting from any defect or negligence in the occupancy, construction,
operation or use of any of said Premises, building, machinery, apparatus or
equipment by any occupant of the Premises other than Landlord, its employees,
agents and contractors.



8.2.5       
Tenant shall give prompt written notice to Landlord in case of any fire or other
casualty or accident in or about the Premises or the Office Building, or of any
defective or dangerous conditions of which Tenant may become aware.

 
9.  
INSURANCE AND INDEMNITY.



9.1     
TENANT'S INSURANCE. Tenant shall at all times during the Term of this Lease
maintain the following insurance coverage:



9.1.1       
LIABILITY INSURANCE. Tenant shall carry at its own expense comprehensive general
public liability and property damage insurance with combined single limits of
not less than $1,000,000;

 
9.1.2       
CASUALTY INSURANCE. A standard form policy of casualty insurance with standard
form of extended coverage endorsement covering all furniture, fixtures,
equipment and other personal property located in the Premises and used by Tenant
in connection with its business.



9.1.3       
WORKER'S COMPENSATION AND EMPLOYER LIABILITY COVERAGE. Worker's compensation and
employer liability coverage, as required by law.



9.2     
EVIDENCE OF  INSURANCE. All insurance coverage required to be maintained by
Tenant hereunder shall be maintained with insurance companies authorized to do
business in the State of Florida and reasonably acceptable to Landlord. All
policies shall name Landlord as an additional insured and shall require that
Landlord be provided with at least thirty (30) days prior written notice of any
modification or cancellation. Tenant shall deliver duplicate original policies
or certificates thereof to Landlord upon execution of this Lease, and thereafter
Tenant shall deliver renewal policies or certificates to Landlord not less than
fifteen (15) days prior to the expiration of the policies of insurance. The
failure of Tenant either to effect said insurance in the names herein called for
or to pay the premiums therefor or to deliver said policies or certificates to
Landlord shall, at Landlord's option, permit Landlord to procure the insurance
and pay the requisite premiums therefor on behalf of Tenant, which premiums
shall be paid to Landlord with the next installment of Rent. Landlord's
procurement or maintenance of such insurance on behalf of Tenant shall not be a
waiver of such default.

 
Tenant Initials
Landlord Initials
 
 
10

--------------------------------------------------------------------------------

 
 
9.3     
LANDLORD'S INSURANCE. Landlord shall maintain a policy or policies of casualty
insurance covering the full replacement value of the Office Building with
standard form of extended coverage endorsement and standard form of lender's
loss payable endorsement issued to the holders of a mortgage or deed of trust
secured by the Premises, together with vandalism, malicious mischief, and
sprinkler leakage coverage. Tenant shall reimburse Landlord for Tenant's Pro
Rata Share of such insurance as provided in Article 4 hereof.

 
9.4     
WAIVERS OF  SUBROGATION. Each of the parties  hereto  waives any and all rights
of recovery against the other or against any other tenant or occupant of the
building or the Office Building or against the officers, employees, agents,
representatives, invitees, customers, and business visitors of such other party
or of such other tenant or occupant of the building or the Office Building for
loss of or damage to such waiving party or its property or the property of
others under its control arising from any cause insured against under the
standard form of fire insurance policy with all permissible extensions and
endorsements covering additional perils, or under another policy of insurance
carried by such waiving party in lieu thereof, to the extent of the insurance
proceeds paid thereunder. If obtainable without additional expense, each party
shall obtain a waiver of subrogation from its insurance carrier.

 
10.  
DESTRUCTION.



10.1   
PARTIAL DESTRUCTION. Subject to the provisions of Sections 10.2 and 10.3, if the
Premises, Office Building or Common Areas shall be partially damaged by any
casualty, Landlord shall commence to repair the damage within sixty (60) days
and shall thereafter diligently pursue repair of the damage to completion, in
order to restore the Premises, Office Building or Common Area to their condition
at the time of the occurrence of the damage. The Base Rent and Additional Rent
shall be abated proportionately as to that portion of the Premises rendered
untenantable.

 
10.2   
SUBSTANTIAL OR TOTAL DESTRUCTION. If the Premises, Common Areas or Office
Building shall be totally destroyed or damaged by casualty, or if the Premises,
Office Building or Common Areas shall be so damaged or destroyed to such an
extent that Tenant is unable to conduct its business at the Premises in the
ordinary course, as determined by Tenant, and if the estimated time to repair or
replace such damage or destruction exceeds two hundred forty (240) days from the
date of such damage or destruction, then either party may terminate this Lease
by written notice to the other within sixty (60) days after the date of such
damage or destruction, such termination to be effective as of the date of the
damage or destruction. If neither party terminates this Lease as set forth
above, Landlord shall promptly repair or replace such damage or destruction, and
the Base Rent and Additional Rent shall abate until the Premises have been
restored to their condition at the tine of the occurrence of the damage.

 
Tenant Initials
Landlord Initials
 
 
11

--------------------------------------------------------------------------------

 
 
  10.3   
SCOPE OF WORK. Notwithstanding the provisions of Section 10.1 and 10.2, above,
Landlord's scope of work to the Premises shall not exceed the scope of work to
be performed by Landlord in originally constructing the Premises on behalf of
Tenant. Unless this Lease is terminated by Landlord or Tenant, Tenant shall
repair and refixture at Tenant's expense the interior of the Premises in a
manner and to at least a condition equal to that existing prior to its
destruction or casualty and the proceeds of all insurance carried by Tenant on
its property and improvements shall be held in trust by Tenant for the purpose
of said repair and replacement.

 
11.  
CONDEMNATION.



11.1   
TOTAL CONDEMNATION. If the whole of the Premises shall be acquired or taken
pursuant to the power of eminent domain by any governmental entity, then this
Lease and the term herein shall cease and terminate as of the date of title
vesting in the public authority in such proceeding.





11.2   
PARTIAL CONDEMNATION. If any part of the Premises or Common Areas, but less than
all, shall be acquired or taken pursuant to the power of eminent domain by any
governmental entity, and such partial taking shall render that portion not so
taken unsuitable for the business of Tenant as determined by Tenant, then this
Lease and the Term herein shall cease and terminate as aforesaid. If such
partial taking does not render the Premises unsuitable for the business of
Tenant, then this Lease shall continue in effect except that the Base Rent and
Additional Rent shall equitably abate and Landlord shall, upon receipt of the
award in condemnation, make all necessary repair or alterations to the building
in which the Premises are located or Common Areas so as to constitute the
portion of the building or Common Areas not taken a complete architectural unit,
but such work shall not exceed the scope of the work to be performed by Landlord
in originally constructing the portion of the building housing the Premises and
Common Areas, nor shall Landlord in any event be required to spend for such work
an amount in excess of the amount received by Landlord as damages for the part
of the Premises so taken. The provisions herein governing application of
condemnation proceeds shall control over any mortgage now or hereafter
encumbering the Premises.

 
11.3   
COMPENSATION. All compensation awarded or paid upon such a total or partial
taking of the Premises shall belong to and be the property of Landlord without
any participation by Tenant. Tenant shall, however, be entitled to claim, prove
and receive in such condemnation proceedings such award as may be allowed for
taking any of Tenant's property, including, but not limited to, leasehold
improvements and fixtures, relocation costs and loss of Tenant's business. To
the extent that the Tenant has a claim in  condemnation proceedings, as
aforesaid, Tenant may claim from condemning authority, but not from Landlord,
such compensation as may be recoverable by Tenant.

 
Tenant Initials
Landlord Initials
 
 
12

--------------------------------------------------------------------------------

 
 
12.
ASSIGNMENT AND SUBLETTING. Tenant shall not assign, mortgage or encumber this
Lease, in whole or in part, without the prior written  consent of Landlord,
which consent shall not be unreasonably or in bad faith withheld, delayed or
conditioned. Tenant shall have the right to sublease all or a portion of the
Premises, with the prior written consent of Landlord, which consent shall not be
unreasonably or in bad faith withheld, delayed or conditioned, provided that the
proposed sublessee meets the then current reasonable credit criteria of Landlord
(which credit criteria shall not be more stringent than that which is
customarily utilized by similarly situated lessors of similar commercial
properties in Lee County, Florida), including, without limitation, a minimum net
worth of not less than the minimum net worth of Tenant as of the Commencement
Date of this Lease, with comparable business experience and reputation. The
consent by Landlord to any assignment or subletting shall not constitute a
waiver of the necessity for such consent to any subsequent assignment or
subletting. If this Lease is assigned or if the Premises or any part thereof are
occupied by any party other than Tenant in violation of this Section, Landlord
may collect Rent from the assignee, or occupant and apply the net amount
collected to the Rent herein reserved, but no such assignment, underletting,
occupancy or collection shall be deemed a waiver of this provision or an
acceptance of the assignee, undertenant or occupant as lessee, or as a release
of Tenant from the further performance by Tenant of the provisions on its part
to be observed or performed herein. Notwithstanding any assignment or sublease,
or Landlord's consent thereto, Tenant shall remain fully liable and shall not be
released from performing any of the terms of this Lease. Tenant shall not permit
any business to be operated in or from the Premises by any concessionaire or
licensee without the prior written consent of Landlord, such consent not to be
unreasonably withheld.

 
13.
SUBORDINATION AND NON-DISTURBANCE. This Lease and Tenant's rights hereunder are
and shall be subject and subordinate to any mortgage, deed to secure debt or
other security instrument now or hereafter placed against the Real Property, the
Office Building or the Premises, or any part thereof; and to all renewals,
modifications, replacements, consolidations and extensions thereof; provided,
however, that Landlord shall, prior to the Commencement Date, procure and
deliver to Tenant a Non-Disturbance Agreement from any then existing mortgagee,
pursuant to the terms which such mortgagee shall agree not to disturb Tenant's
rights to possession under the terms of this Lease so long as Tenant remains
current and is not in default hereunder. In furtherance of this section,
Landlord and Tenant agree that this Lease shall act as a subordination agreement
and shall automatically subordinate this Lease to any such mortgage, deed to
secure or other security interest. Upon request of Landlord, Tenant shall
execute and deliver any further instruments, acts, things or documents to
evidence such subordination within ten (10) days after Landlord's request
therefore; provided that the then existing mortgagee agrees to provide the
Non-Disturbance Agreement contemplated herein.

 
14. 
ESTOPPEL STATEMENT. Within ten (10) days after Landlord's written request,
Tenant shall promptly execute and deliver to Landlord a written statement
confirming, to the extent that same is accurate, the following: (1) that this
Lease is in full force and effect and has not been assigned, modified,
supplemented or amended (except by such writings as shall be stated in Tenant's
statement); (2) the commencement and termination dates of this Lease; (3) that
all conditions under this Lease to be performed by Landlord have been satisfied
(or any exceptions thereto); (4) that there are no defenses or offsets against
the enforcement of this Lease by the Landlord, or stating those claimed by
Tenant; (5) the amount of the then current monthly Base Rent and Additional Rent
paid by Tenant; (6) the date to which Rent has been paid; (7) the amount of
Security Deposit held by Landlord; and (8) such other information as may be
reasonably requested by Landlord. Such statement shall be executed and delivered
by Tenant from time to time as may be requested by Landlord. It is expressly
understood that any such statement may be relied upon by Landlord and any
prospective purchaser or lender. Tenant's failure to deliver such statement
within the allotted time shall be conclusive upon Tenant that this Lease is in
full force and effect without modification, except as may be represented by
Landlord, and that there are no uncured defaults in Landlord's performance or
other outstanding obligations of Landlord hereunder.

 
Tenant Initials
Landlord Initials

 
13

--------------------------------------------------------------------------------

 
 
15.
ATTORNMENT. Tenant shall in the event of the sale or assignment of Landlord's
interest in the Office Building, or in the event of any foreclosure of, or in
the event of exercise of the power of sale under any mortgage made by Landlord
covering the Premises, attorn to the purchaser and recognize such purchaser as
Landlord under this Lease.

 
16. 
DEFAULT.

 
16.1   
EVENTS OF DEFAULT BY TENANT. Each of the following occurrences shall constitute
an Event of Default by Tenant under this Lease:



16.1.1     
Tenant's failure to pay the Rent, including Base Rent and any Additional Rent,
which default shall continue for more than ten (10) days after written notice;
provided, however, that Landlord shall not be required to provide Tenant with
notice of default more than two (2) times within any twelve (12) month period.
Thereafter, Tenant shall be in default under this Lease if it fails to pay the
Rent, including Base Rent and any Additional Rent, within ten (10) days after
the date when due hereunder, without notice.

 
16.1.2     
Tenant vacates or abandons the Premises or ceases doing business therein for a
period of thirty (30) consecutive days;



16.1.3     
The appointment of a receiver for all or substantially all of Tenant's property,



16.1.4     
The voluntary filing by Tenant or any guarantor of any petition in bankruptcy or
other similar petition under State law, the filing of any answer by Tenant or
any guarantor admitting to insolvency or to an inability to pay its debts as
they become due, or the filing of any involuntary petition against Tenant or any
guarantor that is not dismissed within one hundred twenty (120) days;

 
16.1.5     
The  dissolution  or  liquidation  of  Tenant;



16.1.6     
Any assignment or sublease of Tenant's interest hereunder in violation of this
Lease without the prior written consent of Landlord;



16.1.7     
The breach by Tenant of any representations and warranties set forth in this
Lease;



16.1.8     
Tenant's failure to keep and perform any other obligations set forth in this
Lease within thirty (30) days after written notice from Landlord of its failure
to do so;

 
Tenant Initials
Landlord Initials
 
 
14

--------------------------------------------------------------------------------

 
 
16.2   
LANDLORD REMEDIES. Upon the occurrence of an Event of Default, and with
appropriate judicial process, Landlord may, at its option, exercise any one or
more of the following rights and remedies:

 
16.2.1     
Terminate this Lease, and all rights of Tenant hereunder, by giving not less
than three (3) days written notice of termination, whereupon Landlord may
re-enter upon and take possession of the Premises;



16.2.2     
Take possession of the Premises without terminating this Lease and rent the same
for the account of Tenant (which may be for a term extending beyond the Term of
this Lease) in which event Tenant covenants and agrees to pay any deficiency
after crediting it with the rent thereby obtained less all repairs and expenses,
including the costs of remodeling and brokerage fees, and Tenant waives any
claim it may have to any rent obtained on such releting which may be in excess
of the Rent required to be paid herein by Tenant;



16.2.3     
Accelerate the Tenant's obligation to pay Rent for the remaining term of the
Lease;

 
16.2.4    
Perform  such  obligation  (other  than  payment  of  Rent) on Tenant's behalf
and charge the cost thereof, to Tenant as Additional Rent; or

 
16.2.5     
Exercise any and all other rights granted to Landlord under this Lease or by
applicable law or in equity.



16.3   
RIGHTS AND REMEDIES CUMULATIVE. The rights and remedies granted to Landlord may
be exercised concurrently and shall be cumulative and in addition to any other
rights and remedies as may be available to Landlord by law or in equity, and the
exercise of one or more rights or remedies shall not impair Landlord's right to
exercise any other right or remedy. The failure or forbearance of Landlord to
enforce any right or remedy in connection with any default shall not be deemed a
waiver of such default nor a consent to a continuation thereof, nor waiver of
the same default at any subsequent date.



16.4   
ATTORNEY'S FEES. In the event of any litigation arising under this Lease, the
prevailing party shall be entitled to recover reasonable attorney's fees and
costs (including without limitation, all such fees, costs and expenses incident
to pre-trial, trial, appellate, bankruptcy, post-judgment and alternative
dispute resolution proceedings), incurred in that suit, action or proceeding, in
addition to any other relief to which such party is entitled. Attorneys' fees
shall include, without limitation, paralegal fees, investigative fees, expert
witness fees, administrative costs and all other charges billed by the attorney
to the prevailing party.

 
Tenant Initials
Landlord Initials
 
 
15

--------------------------------------------------------------------------------

 
 
17.  
ACCESS TO PREMISES. Landlord shall have the right to enter the Premises at all
reasonable times, during normal business hours, to inspect or to exhibit the
same to prospective purchasers, mortgagees, lessees, and tenants and to make
such repairs, additions, alterations or improvements, as Landlord may deem
desirable. Landlord shall provide Tenant with reasonable advance notice of any
planned entry upon the Premises, and shall not interfere with the conduct of
Tenant's business from the Premises. Landlord shall be allowed to take all
material in, to and upon the Premises that may be required therefore without the
same constituting an eviction of Tenant in whole or in part and the Rents
reserved shall in no way abate while said work is in progress so long as the
same does not interrupt Tenant's business. If Tenant shall not be personally
present to permit an entry into the Premises when for any reason an entry
therein shall be permissible, Landlord may enter the same (or in the event of
emergency or to prevent waste, by the use of force) without rendering Landlord
liable therefore and without in any manner affecting the obligations of this
Lease. The provisions of this paragraph shall in no wise be construed to impose
upon Landlord any obligation whatsoever for the maintenance or repair of the
building or any part thereof except as otherwise herein specifically provided.

 
18.  
SALE BY LANDLORD. In the event of any sale or other transfer of Landlord's
interest in the Premises or the Office Building, other than a transfer for
security purposes only, Landlord shall be automatically relieved of any and all
obligations and liabilities on the part of Landlord occurring from and after the
date of such transfer; provided, that the transferee shall assume all of the
obligations of Landlord under this Lease and that Tenant's Security Deposit and
any prepaid Rent shall be turned over to the transferee. It is intended hereby
that the covenants and obligations contained in this Lease on the part of the
Landlord shall be binding on Landlord only during its period of ownership of the
Office Building. Tenant agrees to took solely to Landlord's estate and property
in the Office Building (or the proceeds thereof) for the satisfaction of
Tenant's remedies for the collection of a judgment or other judicial process
requiring the payment of money by Landlord in the event of any default by
Landlord hereunder, and no other property or assets of Landlord shall be subject
to levy, execution, or other enforcement procedure for the satisfaction of
Tenant's remedies under or with respect to this Lease, the relationship of
Landlord and Tenant hereunder, or Tenant's use or occupancy of the Premises.



19.  
END OF TERM. At the expiration of this Lease, Tenant shall surrender the
Premises in the same condition as it was in upon the delivery of possession
thereto under this Lease, reasonable wear and tear excepted, and shall deliver
all keys to Landlord. Before surrendering the  Premises, Tenant shall remove all
its personal property. Tenant may, but shall not be obligated to, remove all
trade fixtures, alterations, additions and decorations, and shall repair any
damage caused thereby. Tenant's obligations to perform this provision shall
survive the end of the Term of this Lease. If Tenant fails to remove its
property which it is required to remove upon the expiration of this Lease, the
said property, at Landlord's option, shall be deemed abandoned and shall become
the property of Landlord.

 
20.  
HOLDING OVER. Any holding over after the expiration of this Term or any renewal
term shall, by lapse of time or otherwise, be construed to be a tenancy at
sufferance and Tenant shall pay to Landlord an amount equal to two (2) times the
Rent, including Base Rent and Additional Rent, for all of the time Tenant shall
retain possession of the Premises or any part thereof. The provisions of this
paragraph shall not operate as a waiver by the Landlord of any right of reentry
herein provided, nor shall any act or receipt of money by Landlord in apparent
affirmance of the holding over operate as a waiver of the right to terminate
this Lease for any breach of covenant by the Tenant; nor shall any waiver by the
Landlord of its right to terminate this Lease for any later breach of the same
or another covenant.

 
Tenant Initials
Landlord Initials
 
 
16

--------------------------------------------------------------------------------

 
 
21.  
INABILITY TO PERFORM. The time for performance by either of the parties shall be
extended by the number of days that their performance is delayed as a result of
fire, hurricane, flood, inclement weather or other acts of God, governmental
action or inaction, strikes, riot, civil disturbance, insurrection,
unavailability of materials, acts or omissions of unaffiliated independent
contractors or other causes beyond their reasonable control; provided that, the
party claiming such delay notifies the other party in writing within five (5)
days of the commencement of the condition preventing its performance and its
intent to rely thereon to extend the time for its performance of this Agreement.



22.  
RULES AND REGULATIONS. Tenant shall observe faithfully and comply strictly with
the Rules and Regulations adopted by Landlord from time to time for the safety,
care, and cleanliness of the Office Building or the preservation of good order
therein. Wherever the Rules and Regulations shall require the consent or
approval of Landlord, Landlord shall not unreasonably withhold its consent or
approval to any reasonable request of Tenant. Landlord shall not be liable to
Tenant for any violation of the Rules and Regulations or for the breach of any
covenant or condition in any Lease by any other tenant in the Office Building,
but Landlord shall use commercially reasonable efforts to enforce the Rules and
Regulations, including issuance of warning notices, but Landlord shall not be
required to evict or file other legal actions against any other tenant. The
Rules and Regulations currently prescribed by Landlord are attached hereto as
Exhibit "D". Landlord reserves the right to reasonably amend the Rules and
Regulations from time to time, which amendments shall become effective upon
delivery of a copy of same to Tenant. Landlord grants to Tenant a variance from
the Rules and Regulations to allow Tenant to operate food and beverage vending
machines for Tenant's employees.



23.  
HAZARDOUS SUBSTANCES OR CONDITIONS. If Tenant's business requires the use of any
hazardous or toxic substances, as defined by any state or federal law, Tenant
shall so advise Landlord and shall obtain Landord's consent prior to bringing
such substances onto the Premises. Tenant shall use, handle and dispose of any
such substances in accordance with all applicable laws and permits, and shall,
in no event, dispose of any such substances on or about the Premises. In no
event shall Tenant keep or permit flammable, combustible or explosive substance
nor any substance that would create or tend to create a dangerous or combustible
condition on or about the Premises. Furthermore, Tenant shall not install
electrical or other equipment that Landlord determines might cause impairment or
interference with the provisions of services to the Office Building.



24.  
CONTRACTOR'S LIENS. Tenant shall have no authority to subject the Real Property,
the Office Building or the Premises or any interest of Landlord therein to any
contractor's or other liens. Should any contractor's or other liens be filed
against the Real Property, the Office Building or the Premises or any interest
of Landlord therein, by reason of Tenant's act or omissions or because of a
claim against Tenant, Tenant shall cause the same to be canceled and discharged
of record by bond or otherwise within ten (10) days after notice by Landlord.
Tenant hereby indemnifies Landlord against, and shall keep the Premises and
Office Building free from, any and all contractor's liens and other liens
arising from any work performed, material furnished, or obligations incurred by
Tenant in connection with the Premises or the Office Building, and agrees to
obtain discharge of any lien which attached as a result of such work immediately
after such liens attaches or payment for the labor or materials due.



Tenant Initials
Landlord Initials
 
 
17

--------------------------------------------------------------------------------

 
 
25.  
SECURITY INTEREST. Landlord hereby waives any and all rights to a landlord's
lien or other lien, whether statutory or otherwise, on any and all of Tenant's
property located at the Premises during the Term of this Lease.



26.  
WAIVER. Failure of Landlord to insist upon the strict performance of any
provisions or to exercise any option contained herein or enforce any rules and
regulations shall not be construed as a waiver for the future of any such
provision, rule or option. The receipt by Landlord of Rent with knowledge of the
breach of any provision of this Lease shall not be deemed a waiver of such
breach. No provision of this Lease shall be deemed to have been waived unless
such waiver be in writing signed by Landlord. No payment by Tenant or receipt by
Landlord of a lesser amount than the monthly Rent shall be deemed to be other
than on account of the earliest Rent then unpaid nor shall any endorsement or
statement on any check or any letter accompanying any check or payment as Rent
be deemed an accord and satisfaction and Landlord may accept such check or
payment without prejudice to Landlord's right to recover the balance of such
rent or pursue any other remedy provided in this Lease or by law and no waiver
by Landlord in respect to one tenant shall constitute a waiver in favor of any
other tenant in the Office Building.

 
27.  
NO ESTATE BY TENANT. This Lease shall create the relationship of lessor and
lessee between Landlord and Tenant; no estate shall pass out of Landlord.
Tenant's interest shall not be subject to levy or sale, and shall not be
assignable by Tenant except as provided in Section 12 hereof. Nothing contained
in this Lease shall, or shall be deemed or construed so as to, create the
relationship or principal-agent, joint venturers, co-adventurers, partners or
co-tenants between Landlord and Tenant; it being the express intention of the
parties that they are and shall remain independent contractors one as to the
other.

 
28.  
OTHER TENANTS. Landlord does not warrant the continuous operation by any
co-tenant in the Office Building. The cessation of operations by any co-tenant,
pursuant to such Tenant's respective rights to vacate, shall not effect a right
of termination in Tenant.



29.  
REPRESENTATIONS AND WARRANTIES OF TENANT. Tenant, and the individual executing
this Lease on behalf of Tenant, hereby represents and warrants and to Landlord
that: (a) Tenant is a corporation, duly organized and validly existing under the
laws of the State of Nevada, and qualified with the Secretary of State of the
State of Florida to transact business in the State of Florida; (b) Tenant has
all necessary power and authority to enter into this Lease and has all necessary
licenses to conduct its business for the uses contemplated hereunder; (c) Tenant
has obtained any necessary approvals of Tenant's Board of Directors and
shareholders to the execution and performance by Tenant of its obligations under
this Lease; and (d) this Lease constitutes a binding and enforceable obligation
of Tenant and does not conflict with any provision of Tenant's organizational
documents or of any other lease or other agreement to which Tenant is a party or
by which Tenant may be bound.

 
30.  
BROKERS. Landlord and Tenant each represent and warrant to the other that it has
not dealt with, consulted or contacted any real estate broker, agent, or finder
in connection with or in bringing about the leasing of the property, other than
Florida Fidelity Realty Advisors, Inc. and Grubb & Ellis/VIP-D'Alessandro.
Landlord agrees to pay the brokers named herein per separate agreement. Each
party hereby agrees to defend, indemnify and hold the other harmless of and from
any and all expense, cost, damage, loss and liability arising out of a breach of
the foregoing representations, warranties and covenants by the defaulting party.

 
Tenant Initials
Landlord Initials
 
 
18

--------------------------------------------------------------------------------

 
 
31.  
NOTICES. Any notice, demand, request or other instruments which may be or
required to be given under this Lease shall be delivered in person or sent by
United States Certified or Registered Mail, postage prepaid, and shall be
addressed, as follows:

 

 
If to Landlord:
Alanda, Ltd.
     
12800 University Drive, Suite 240
     
Ft. Myers, Florida 33907
     
Attention:  O.J. Buigas
           
With a copy to:
Bolanos Truxton, P.A.
     
12800 University Drive, Suite 340
     
Ft. Myers, Florida 33907
     
Attention: Gregg S. Truxton
           
If to Tenant:
FindWhat.com
     
12751 Westlinks Drive, Suite 3,
     
Ft. Myers, Florida 33919
     
Attention: Craig A. Pisaris-Henderson, President
           
With a copy to:
Porter Wright Morris & Arthur
     
5801 Pelican Bay Blvd., Suite 300
     
Naples, Florida 34108-2709
     
Attention: Kevin Lottes
 

 
 
Either party may designate such other address as shall be given by written
notice.



32.  
MISCELLANEOUS.



32.1   
ENTIRE AGREEMENT. This Lease, together with any exhibits or addenda hereto,
constitutes the entire agreement by and between parties hereto with respect to
the subject matter hereof and supersedes all prior agreements, understandings,
negotiations and discussions, both written and oral, by and between the parties
hereto with respect to such subject matter. No representations, warranties or
agreements have been made or, if made, have been relied upon by either party,
except as specifically set forth  herein. This Lease may not be amended or
modified in any way except by a written instrument executed by each party
hereto.

 
Tenant Initials
Landlord Initials
 
 
19

--------------------------------------------------------------------------------

 
 
32.2   
BINDING EFFECT. All terms and provisions of this Agreement shall be binding
upon, inure for the benefit of and be enforceable by and against the parties
hereto and their respective personal or other legal representatives, heirs,
successors and permitted assigns.

 
32.3   
HEADINGS. The article headings in this Lease are for convenient reference only
and shall not have the effect of modifying or amending the expressed terms and
provisions of this Lease, nor shall they be used in connection with the
interpretation hereof.

 
32.4   
PRONOUNS; GENDER. All pronouns and any variations thereof shall be deemed to
refer to the masculine, feminine, neuter, singular or plural as the identity of
the personal liability or obligation with respect to same.



32.5   
TIME. Time shall be of the essence. Any reference herein to time periods of less
than six (6) days shall in the computation thereof exclude Saturdays, Sundays
and legal holidays, and any time period provided for herein which shall end on a
Saturday, Sunday or legal holiday shall extend to 5:00 p.m. of the next full
business day.



32.6   
SEVERABILITY. The invalidity of any provision of this Lease shall not affect the
enforceability of the remaining provisions of this Lease or any part hereof. In
the event that any provision of this Lease shall be declared invalid by a court
of competent jurisdiction, the parties agree that such provision shall be
construed, to the extent possible, in a manner which would render the provision
valid and enforceable or, if the provision cannot reasonably be construed in a
manner which would render the provision valid and enforceable, then this Lease
shall be construed as if such provision had not been inserted.

 
  32.7   
COUNTERPARTS. This Lease may be executed in any number of counterparts and by
the separate parties hereto in separate counterparts, all of which shall be
deemed to be an original and one and the same instrument.

 
Tenant Initials
Landlord Initials
 
 
20

--------------------------------------------------------------------------------

 
 
32.8   
GOVERNING LAW, JURISDICTION AND VENUE. This Lease shall be governed by, and
construed and interpreted in accordance with, the laws of the State of Florida
without regard to principles of conflicts or choice of laws. Each of the parties
irrevocably and unconditionally: (i) agrees that any suit, action or legal
proceeding arising out of or relating to this Lease shall be brought in the
courts of record of the State of Florida in Lee County; (ii) consents to the
jurisdiction of each such court in any suit, action or proceeding; and (iii)
waives any objection which it may have to the laying of venue of any such suit,
action or proceeding in any of such courts.



32.9   
TRIAL  BY  JURY.  The  parties  hereby  waive  any  right  they  may have under
any applicable law to a trial by jury with respect to any suit or legal action
which may be commenced by or against the other concerning the interpretation,
construction, validity, enforcement or performance of this Lease.

 
32.10 
RECORDING. Neither this Lease nor a Memorandum thereof shall be recorded in the
Public Records of Lee County, Florida.



32.11 
RADON DISCLOSURE AND DISCLAIMER. The following notification is required by
Florida law and is provided for your information:
 
"Radon is a naturally occurring radioactive gas that, when it is accumulated in
buildings in sufficient quantities, may present health risks to persons who are
exposed to it over time. Levels of radon that exceed Federal and State
guidelines have been found in buildings in Florida. Additional information
regarding radon and radon testing may be obtained from your country public
health unit."


Landlord has not tested for Radon gas at the Property and therefore, makes no
representation regarding the presence or absence of such gas. Tenant hereby
waives any and all actions against Landlord related to the presence of such gas.

 
32.12 
EXHIBITS. Each of the Exhibits, as identified on the Index of Exhibits set forth
below, are incorporated into and made a part of this Lease.



32.13 
ADDENDUM. Contemporaneously with the execution of this Lease, the parties have
also entered into an Addendum to Lease, which
is  incorporated  into  and  made  a  part  of  this  Lease.

 
Tenant Initials
Landlord Initials
 
 
21

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have set their hands and seals the day
and year first above written.
 

 
LANDLORD
 
ALANDA, LTD.,
a Florida limited partnership
         
 
By: Alanda Corp., a Florida corporation       As general partner  

 
Craig Strugh
  By:
/s/ O.J. Buigas, President
 
Charlie Moore
   
O.J. Buigas, President
 
Witnesses
   
 
 

 

   
TENANT:
 
FindWhat.com,
A Nevada Corporation
          Dave Rae     By: /s/ Craig A. Pisaris-Henderson   Tony Gargano    
Craig A. Pisaris-Henderson
 
Witnesses
   
President
 

 
Tenant Initials
Landlord Initials
 
 
22

--------------------------------------------------------------------------------

 
 
COLONIAL BANK PLAZA
AT SUMMERLIN CENTER PROFESSIONAL PARK
ADDENDUM TO LEASE
 
This Addendum to Lease is made as of the 31st day of January, 2002, by and
between ALANDA, LTD., a Florida limited partnership ("Landlord"), and
Findwhat.com, a Nevada corporation authorized to transact business in the State
of Florida ("Tenant").
 
PRELIMINARY  STATEMENT
 
Landlord and Tenant have, on this date, entered into an Office Building Lease
(referred to herein as the "Lease"), pursuant to the terms of which Landlord has
agreed to lease to Tenant, and Tenant has agreed to lease from Landlord certain
Premises consisting of approximately 32,820 rentable sq. ft. of space located on
the 3rd, 4th and 5th floors of the Office Building known as Colonial Bank Plaza
at Summerlin Center Professional Park, to be constructed by Landlord in Ft.
Myers, Florida.
 
The  parties  have  further  agreed,  as  follows:


1.       
PRELIMINARY STATEMENT. The Preliminary Statement is true and correct and, by
this reference, is incorporated into and made a part of this Addendum to Lease.



2.       
DEFINED TERMS. Unless otherwise defined herein, all terms shall have the
meanings set forth in the Lease.



3.       
COMPLETION GUARANTY. Landlord shall complete the Premises, including the Initial
Tenant Improvements, by no later than November 30, 2002, subject only to delays
that may be caused by Tenant. In the event that Landlord does not timely
complete the Premises, then Landlord shall pay, as liquidated damages for the
delay, the holdover rent and any other sums, including additional rent, that
Tenant is required to pay under the terms of Tenant's lease for Tenant's then
current premises at 12751 Westlinks Drive, Ft. Myers, Florida, commencing
December 1, 2002, until such time as the Premises have been completed.
Alternatively, Landlord may provide Tenant with suitable alternative space,
reasonably acceptable to Tenant, until such time as the Premises have been
completed. In the event that the Premises, including the Initial Tenant
Improvements, have not been completed by March 31, 2003, then Tenant may
terminate the Lease, whereupon the parties shall be released from any further
liability or obligations under the Lease.

 
4.       
RIGHT  OF  FIRST  OFFER.



(a)          
If, at any time after the Commencement Date of the Lease, any additional space
(the "Additional Space") within the Office Building shall become vacant and
available for leasing to the general public, Landlord shall first offer the
Additional Space to Tenant by delivering written notice to Tenant of the
availability of the Additional Space. Tenant shall have ten (10) days after
receipt of Landlord's notice within which to elect to lease the Additional Space
at the same rental rate in effect for the Premises, based upon the then current
average rental rate in effect, and on the same terms and conditions as set forth
in the Lease, except that the term of the lease for the Additional Space shall
expire contemporaneously with the expiration of the term of the Lease for the
Premises. Further, Landlord shall have no obligation to construct any leasehold
improvements on behalf of Tenant, and Tenant shall accept the Additional Space
in its then current condition. Upon delivery of the Additional Space, the Lease
shall be automatically amended to include the Additional Space, and each party
shall, at the request of the other party, execute and deliver an amendment to
the Lease to confirm the inclusion of the Additional Space.

 
 
1

--------------------------------------------------------------------------------

 
 
(b)          
In  the  event  that  Tenant  does  not  timely  elect  to  lease  the
Additional Space, then Landlord shall be free to offer the Additional Space for
lease to any third party at a rental rate (after taking into account any rent or
other lease concessions) no less than that offered to Tenant, without regard to
the right of first offer granted to Tenant hereunder; provided, however, that
Tenant shall retain the right of first offer for any other space within the
Office Building that may subsequently become available during the term of the
Lease. Nothing herein shall require Landlord to deny to any tenant the right to
renew or extend its lease at the expiration of the term thereof. Further, the
right of first offer set forth herein shall not apply during the last
twenty-four (24) months of the Lease Term or if Tenant has, at any time,
exercised either the early termination option set forth in Section 5 of this
Addendum to Lease or the relocation option set forth in Section 6 of this
Addendum to Lease.

 
5.       
EARLY  TERMINATION.



(a)          
Within sixty (60) days after the occurrence of a Triggering Event, as defined
below, Tenant shall have the right to terminate the Lease as to all or any
portion of the Premises, upon delivery of not less than sixty (60) days notice
(the "Early Termination Date"), and thereby be released from any further
obligation thereunder, upon payment to Landlord of an Early Termination Payment
in an amount equal to the lesser of:

 
(1)      
One-half (1/2) of the remaining Rent (including Base Rent and CAM) for the
remaining term of the Lease for the portion of the Premises to be surrendered to
Landlord; or



(2)      
The sum of: (i) Rent (including Base Rent and CAM) for the twenty-four (24)
months following the Early Termination Date for the portion of the Premises to
be surrendered to Landlord, and (ii) Landlord's actual cost of the Initial
Tenant Improvements (but not to exceed $490,000), or if Tenant has returned less
than all of the Premises to Landlord, then such prorated portion of the cost of
the Initial Tenant Improvements (up to a maximum total cost of the Initial
Tenant Improvements of $490,000) attributable to the portion of the Premises to
be surrendered to Landlord.

 
(b)          
The Early Termination Payment shall be due and payable as a single lump sum
payment on or before the Early Termination Date. Provided that Tenant leaves all
or that portion of the Premises for which Tenant has elected to terminate the
Lease in good condition, normal wear and tear excepted, and except in the event
of a partial termination, the security deposit shall be returned to Tenant in
accordance with the terms of the Lease.



(c)          
For purposes of this section, the term "Triggering Event" shall mean any one or
more of the following events: (i) a bona fide sale of a majority of the voting
common stock of the Tenant in a single transaction; (ii) a bona fide sale of
substantially all of the assets of the Tenant in a single transaction; (iii) the
merger or consolidation of Tenant with another business entity resulting in a
change of majority ownership; or (iv) the relocation by Tenant of all or a
portion of its business operations to a geographic location other than Lee,
Collier, Sarasota or Charlotte Counties, Florida.

 
 
2

--------------------------------------------------------------------------------

 
 
(d)          
In the event that Tenant terminates the Lease as to less than all of the
Premises, the Base Rent shall be adjusted by an amount equal to the portion of
the Base Rent attributable to the portion of the Premises returned to Landlord,
with a corresponding adjustment in Tenant's Pro Rata Share of the Common Area
Maintenance Expenses. In the event that Tenant terminates the Lease as to less
than an entire floor, the portion of the Premises returned to Landlord shall
consist of at least 5,000 sq. ft of contiguous space with adequate access to the
common areas. Further, Tenant may terminate the Lease as to less than all of the
Premises, no more than three (3) times during the term of the Lease.

 
6.       
RELOCATION  OPTION.



(a)           
Tenant shall have the option, exercisable by delivery of written notice to
Landlord of relocating from all or any portion of the 3rd and 4th floors of the
Office Building to alternative space (the "Alternative Space"), at a lower
rental rate, as follows:



(1)       
at any time during the first three (3) Lease Years, within a building(s) to be
constructed by Landlord within the Summerlin Center Professional Park; or



(2)       
at any time during the term of the Lease, within a building to be constructed by
Landlord within a five (5) mile  radius  of  the  Premises.
 
The Alternative Space shall be of comparable or greater square footage as the
vacated space, and each party's obligation hereunder shall be subject to the
ability of the parties to reach final agreement on the plans and specifications
for the Alternative Space. Tenant's notice shall identify the portion of the
Premises to be surrendered to Landlord and shall identify any special needs that
Tenant may have for the Alternative Space.



 
(b)          
The Base Rent for the Alternative Space shall be calculated based upon the
market rental rate for comparable space within the general vicinity of the
Office Building (the "Market Rate"). In the event that the parties are unable to
reach agreement on the Base Rent for the Alternative Space, then, at the request
of either party, Landlord and Tenant shall mutually select an independent MAI
appraiser to determine the Market Rate. If the parties are unable to agree upon
a single appraiser, then they shall each select one appraiser, and the two (2)
appraisers shall select a third appraiser to determine the Market Rate. Any
appraisal costs shall be borne equally by the parties.

 
 
3

--------------------------------------------------------------------------------

 
 
(c)          
Upon  delivery  of  the  Alternative  Space,  Tenant  shall  have  a period of
thirty (30) days to vacate the portion of the Premises to be surrendered to
Landlord, at which time the Base Rent shall be reduced by an amount equal to the
portion of the Base Rent attributable to the portion of the Premises returned to
Landlord and increased by the Base Rent attributable to the Alternative Space,
with a corresponding adjustment in Tenant's Pro Rata Share of the Common Area
Maintenance Expenses. Upon delivery of the
 
Alternative Space to Tenant, each party shall, at the request of the other
party, execute and deliver an amendment to the Lease to confirm the exclusion of
the portion of the Premises vacated by Tenant and the inclusion of the
Alternative Space.

 
(d)          
In the event that Tenant relocates less than an entire floor, the portion of the
Premises returned to Landlord shall consist of at least 5,000 sq. ft. of
contiguous space with adequate access to the common areas. If Landlord is not
able to provide Tenant with Alternative Space within twelve (12) months after
the receipt of notice from Tenant, then Tenant shall have the right to terminate
this Lease as to that portion of the Premises for which Tenant has requested
Alternative Space.

 
7.       
EXPANSION  SPACE.



(a)          
In the event that Tenant shall, at any time during the first three (3) Lease
years, determine that Tenant will require any additional space, but in no event
less than 5,000 sq. ft. and in no event more than 30,000 sq. ft. (the "Expansion
Space"), then Tenant shall so notify Landlord. Tenant's notice shall identify
the amount of Expansion Space required by Tenant and shall identify any special
needs that Tenant may have for the Expansion Space. Upon receipt of Tenant's
notice, Landlord shall endeavor to provide Tenant with suitable Expansion Space,
reasonably acceptable to Tenant, within the Office Building or, within a
building(s) to be constructed by Landlord within the Summerlin Center
Professional  Park.

 
(b)          
The Base Rent for the Expansion Space shall be calculated based upon the market
rental rate for comparable space within the general vicinity of the Expansion
Space (the "Market Rate"). In the event that the parties are unable to reach
agreement on the Base Rent for the Expansion Space, then, at the request of
either party, Landlord and Tenant shall mutually select an independent MAI
appraiser to determine the Market Rate. If the parties are unable to agree upon
a single appraiser, then they shall each select one appraiser, and the two (2)
appraisers shall select a third appraiser to determine the Market Rate. Any
appraisal costs shall be borne equally by the parties.

 
 
4

--------------------------------------------------------------------------------

 
 
(c)          
Upon delivery of the Expansion Space to Tenant, the Lease shall be automatically
amended to include the Expansion Space, and each party shall, at the request of
the other party, execute and deliver an amendment to the Lease to confirm the
inclusion of the Expansion Space. Alternatively, Tenant shall, at the request of
Landlord execute a separate lease for the Expansion Space containing terms and
conditions substantially the same as the Lease.

 
(d)          
If Landlord is not able to provide Tenant with the Expansion Space, within the
Office Building or within Summerlin Center Professional Park, within twelve (12)
months after the receipt of notice from Tenant, then Tenant shall have the
right, exercisable within sixty (60) days thereafter, to notify Landlord of its
election to seek alternative space to satisfy its requirements for the Expansion
Space and/or to terminate this Lease. In the event that Tenant elects to
terminate the Lease, then Tenant shall return the Premises to Landlord in the
condition required by the Lease, within ninety (90) days after delivery of
Tenant's notice. Provided that Tenant returns the Premises to Landlord in the
condition required by the Lease, Tenant shall be entitled to the return of its
security deposit and shall be discharged from any further obligation under the
Lease from and after the termination date.

 
(e)          
To the extent that Landlord has provided Tenant with Expansion Space under this
Section 7, Landlord shall be relieved of its obligation to provide Tenant with
Alternative Space pursuant to Section 6. Conversely, to the extent that Tenant
has exercised its right to relocate to Alternative Space pursuant to Section 6,
Landlord shall be relieved of its obligation to provide Tenant with Expansion
Space pursuant to this Section 7.



8.       
ABSENCE OF DEFAULT. Upon the occurrence of any Event of Default by Tenant under
the terms of the Lease, which has not been cured within any applicable grace or
notice provisions, the rights granted to Tenant under the provisions of Sections
4, 5, 6 and 7 of this Addendum shall automatically terminate and be of no
further force and effect.



9.       
TIME TO PERFORM. All time periods set forth in this Addendum shall be subject to
the provisions of Section 21 of the Lease.



10.     
PRESS RELEASE. Landlord and Tenant shall agree upon a mutual press release to be
issued upon the execution of the Lease.



11.     
RATIFICATION. All other terms of the Lease are hereby ratified and confirmed In
the event of any inconsistencies between the terms of this Addendum and the
terms of the Lease, the terms of this Addendum shall control.

 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have set their hands and seals the day
and year first above written.
 
 

 
ALANDA, LTD.,
   
a Florida limited partnership
By: Alanda Corp., a Florida
corporation,as general partner
 

 
Craig Strugh
  By:
/s/ OJ Buigas
       
OJ Buigas, President
  Charlie Moore        

 

   
FindWhat.com,
A Nevada Corporation
           
Craig Strugh
  By: /s/ Craig A. Pisaris-Henderson        
Craig A. Pisaris-Henderson
 
Tony Gargaro
   
President
 

 
 
6

--------------------------------------------------------------------------------